Exhibit 10.1
AMENDMENT
TO THE
PRESIDENTIAL REALTY CORPORATION
DEFINED BENEFIT PLAN


As Amended and Restated Effective January 1, 1997
 
WHEREAS, the Presidential Realty Corporation (the “Employer”) sponsors a defined
benefit pension plan known as the Presidential Realty Corporation Defined
Benefit Plan; (the “Plan”); and


WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan; and


WHEREAS, the Employer desires to amend the Plan to freeze all future benefit
accruals under the terms of the Plan effective February 28, 2009, and in
conjunction therewith, freeze participation in the Plan for any Eligible
Employee who has not become a Participant prior to February 28, 2009; and


WHEREAS, the Employer also desires to freeze participation with respect to any
Former Participant who may become reemployed following termination of employment
or otherwise regain the status of Eligible Employee; however, Years of Service
for vesting purposes may continue to accrue for such Employee, subject to the
Plan’s Break in Service rules;


NOW, THEREFORE, effective as of February 28, 2009, the Employer hereby amends
the Plan to provide as follows:


1.
Section 1.9 of Article I, the definition of “Average Monthly Compensation”, is
amended by adding the following new paragraph, to be placed at the end of such
Section:



 
“In conjunction with the freezing of benefit accruals effective February 28,
2009, in no event will a Participant’s Compensation earned after February 28,
2009 be considered in the determination of his Average Monthly Compensation.”



2.
Section 1.40, Article I, the definition of “Plan Year of Service”, is amended by
adding the following new paragraph, to be placed at the end of such Section:



 
“Effective February 28, 2009, all future benefit accruals under the Plan shall
be frozen, and periods of employment after such date shall not be considered in
the determination of a Participant’s Plan Years of Service under the Plan.”



3.           Section 3.1 of Article III, entitled “Conditions of Eligibility”,
is amended by adding the following new paragraph, to be placed at the end of
such Section:


 
“In no event shall any Eligible Employee who is not already a Participant as of
February 28, 2009 become eligible to participate in the Plan after such date in
accordance with the further terms of the this Article III, except as may be
provided in accordance with Section 3.5(d).”

 
 
 

--------------------------------------------------------------------------------

 

4.           Section 3.5 of Article III, entitled “Rehired Employees and Breaks
in Service”, is amended by adding the following new paragraph (d):


 
“(d)
Effective as of the date this Amendment is adopted, no Former Participant shall
be permitted to again become a Participant upon becoming reemployed as an
Employee following his termination of employment.  However, such Employee may
continue to accrue Years of Service for vesting purposes in accordance with the
Break in Service rules and further terms of the Plan.”



5.           The first sentence of subparagraph (a), Section 5.1 of Article V,
which Section is entitled “Retirement Benefits”, is amended in its entirety as
follows:


“(a) The amount of monthly retirement benefit to be provided for each
Participant who retires on his Normal Retirement Date shall be equal to the his
Accrued Benefit (herein called the Participant’s Normal Retirement Benefit),
provided however, that effective February 28, 2009 and subject to the further
terms of the Plan, benefit accruals under the Plan shall be frozen, and no
future benefits shall accrue after such date.”


IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed by a
duly authorized person this 27th day of February, 2009.


WITNESS
 
PRESIDENTIAL REALTY CORPORATION
     
/s/ Elizabeth Delgado_
 
By:
/s/ Jeffrey F. Joseph
   
 
   
Title: President and CEO

 
 
 

--------------------------------------------------------------------------------

 

PRESIDENTIAL REALTY CORPORATION
CERTIFICATE OF RESOLUTION
 
The undersigned Secretary of Presidential Realty Corporation (the “Employer”)
hereby certifies that the following resolutions were duly adopted by the
Employer’s board of directors on December 11, 2008, and that such resolutions
have not been modified or rescinded as of the date hereof:


RESOLVED, effective February 28, 2009, the Presidential Realty Corporation
Defined Benefit Plan (the “Plan”) be amended to freeze future benefit accruals
under the Plan, and to freeze participation in the Plan with respect to any
Employee who is not a Participant in the Plan on February 28, 2009; and


RESOLVED, the Employer also desires to freeze participation with respect to any
former Participant who may become reemployed following termination of employment
or otherwise regain the status of Eligible Employee; however, Years of Service
for vesting purposes may continue to accrue for such Employee, subject to the
Plan’s Break in Service rules;


RESOLVED, that the proper officers of the Employer are hereby authorized and
directed to execute such documentation as is necessary to effectuate the
adoption of the amendment of the Plan.



 
/s/ Elizabeth Delgado
 
Secretary
     
February 27, 2009
 
Date

 
 
 

--------------------------------------------------------------------------------

 